UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 15, 2009 Electronic Game Card, Inc. (Exact name of registrant as specified in charter) Nevada 000-25843 87-0570975 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 5405 Alton Parkway, Suite A-353, Irvine, CA 92604 (Address of principal executive offices) Registrant's telephone number, including area code: 866-924-2924 arson St, Suite 208, Carson City, NV 89701 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Electronic Game Card, Inc. (OTCBB: EGMI) (“EGC”), held a presentation to stockholders on Tuesday, September 15, 2009, to discuss recent initiatives and developments in its business.A copy of the slides used in management’s presentation is posted on the company website at “www.electronicgamecard.com.” SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Electronic Game Card, Inc. By: /s/Thomas E. Schiff Chief Financial Officer September 17, 2009
